 1 ADAM L. BRAVERMAN
   United States Attorney
 2 ORLANDO B. GUTIERREZ
   Assistant U.S. Attorney
 3 California Bar No. 183745
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101
 5 Tel: (619)546-6958
   Email: Orlando.Gutierrez@usdoj.gov
 6
   Attorneys for the United States
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                          Case No. 18CR04415-BAS
11                              Plaintiff,
                                                        MEMORANDUM OF POINTS AND
12          v.                                          AUTHORITIES IN RESPONSE &
                                                        OPPOSITION OF DEFEDNANTS’
13   JOSE ATALO FELIX-BELTRAN (1),                      MOTIONS FOR DISCOVERY AND
     ARTURO FELIX-BELTRAN (2), and                      LEAVE TO FILE FURTHER MOTIONS
14   OSVALDO FELIX-BELTRAN (3),
15
                              Defendants.
16
17         COMES NOW, the plaintiff, the UNITED STATES OF AMERICA, by and through
18 its counsel, Adam L. Braverman, United States Attorney, and Orlando B. Gutierrez,
19 Assistant United States Attorney, and hereby files its Motions in Response & Opposition
20 of Defendants’ Motions for Discovery and Leave to File Further Motions. These Motions
21 are based upon the files and records of this case.
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
 1                                                I.
 2    DEFENDANTS’ MOTION TO COMPEL DISCOVERY SHOULD BE DENIED
 3         As of the date of this motion, the United States has made available to Defendants:
 4 86 PDF files (approx. 270 pages), 4 video files, 20 audio files, approximately 4.2 GB of
 5 data. Additional discovery will be produced as it becomes available. The discovery
 6 produced is, in many cases, in excess of what is required by Rule 16 of the Federal Rules
 7 of Criminal Procedure and the Jencks Act (now covered by Rule 26.2 of the Federal Rules
 8 of Criminal Procedure). As to the physical evidence, the United States will make it
 9 available for viewing by defense counsel at a mutually convenient time and place.
10         As to exculpatory information, the United States is well aware of its obligations
11 under Brady v. Maryland, 373 U.S. 83 (1963) and Giglio v. United States, 405 U.S. 150
12 (1972) and will comply. The United States will also produce any evidence of bias/motive,
13 impeachment or criminal investigation of any of its witnesses which it becomes aware of.
14 An inquiry pursuant to United States v. Henthorn, 931 F.2d 29 (9th Cir. 1991) will also be
15 conducted.
16         The United States will provide a list of witnesses in its trial memorandum. The grand
17 jury transcript of any person who will testify at trial will also be produced.
18         The United States will provide information within its possession or control
19 pertaining to the prior criminal history, if any, of the Defendant. The United States will
20 provide prompt notice of its intent to offer any evidence it plans to introduce at trial under
21 Fed R. Crim. Proc. 404(b). Additional discovery of any prior incident will be provided in
22 discovery.
23 / / /
24 / / /
25 / / /
26 / / /
27
28
                                                  2
 1         The United States will produce any reports of experts that it intends to use in its case-
 2 in-chief at trial or are material to the preparation of the defense. In view of the above-stated
 3 position of the United States concerning discovery, it is respectfully requested that no
 4 orders compelling specific discovery by the United States be made at this time.
 5                                                II.
 6            GOVERNMENT’S MOTION FOR RECIPROCAL DISCOVERY
 7 A.      RULE 16(b)
 8         Defendants have invoked Federal Rule of Criminal Procedure 16(a) in his motion
 9 for discovery. Further, the Government will voluntarily comply with the requirements of
10 Federal Rule of Criminal Procedure 16(a). Therefore, Rule 16(b) should presently be
11 determined to be operable as to the defendant.
12         The Government, pursuant to Rule 16(b), hereby requests that the Defendants to
13 permit the Government to inspect, copy, and photograph any and all books, papers,
14 documents, photographs, tangible objects, or make copies of portions thereof, which are
15 within the possession, custody or control of the Defendants and which he intends to
16 introduce as evidence in his case-in-chief at trial. The Government further requests that it
17 be permitted to inspect and copy or photograph any results or reports of physical or mental
18 examinations and of scientific tests or experiments made in connection with this case,
19 which are in the possession or control of the Defendants, which he intends to introduce as
20 evidence-in-chief at the trial or which were prepared by a witness whom the defendant
21 intends to call as a witness. The Government also requests that the court make such orders
22 as it deems necessary under Rule 16(d)(l) and (2) to insure that the Government receives
23 the discovery to which it is entitled.
24 / / /
25 / / /
26 / / /
27 / / /
28
                                                   3
 1 B.     RULE 26.2
 2        Federal Rule of Criminal Procedure 26.2 requires the production of prior statements
 3 of all witnesses, except the defendants’. The rule thus provides for the reciprocal
 4 production of Jencks statements.
 5        The time frame established by the rule requires the statement to be provided after
 6 the witness has testified, as in the Jencks Act. Therefore, the Government hereby requests
 7 that the defendants be ordered to supply all prior statements of defense witnesses by a
 8 reasonable date before trial to be set by the Court. This order should include any form these
 9 statements are memorialized in, including but not limited to, tape recordings, handwritten
10 or typed notes and/or reports.
11                                              III.
12                         LEAVE TO FILE FURTHER MOTIONS
13        The United States has no objection to the filing of further motions by the Defendants
14 so long as they are based on newly discovered evidence or discovery provided by the
15 United State subsequent to the filing of Defendants’ instant motion.
16                                            IV.
17                                       CONCLUSION
18            For the reasons stated above, the Government asks that the Court DENY
19 Defendants’ motions, except where unopposed, and GRANT the Government’s motion for
20 reciprocal discovery.
21        DATED: November 16, 2018                Respectfully Submitted,
22                                                ADAM L. BRAVERMAN
                                                  United States Attorney
23
                                                  /s/ Orlando Gutierrez
24                                                ORLANDO GUTIERREZ
                                                  Assistant U.S. Attorney
25                                                Attorneys for Plaintiff
                                                  United States of America
26
27
28
                                                 4
 1

 2
                           UNITED STATES DISTRICT COURT
 3                       SOUTHERN DISTRICT OF CALIFORNIA

 4   UNITED STATES OF AMERICA,                   Case No.   18CR4415-BAS

 5              Plaintiff,                       CERTIFICATE OF SERVICE
          v.
 6

 7
     JOSE ATALO FELIX-BELTRAN (1),
 8   ARTURO FELIX-BELTRAN (2), AND
     OSVALDO FELIX-BELTRAN (3),,
 9
10              Defendant.
11        IT IS HEREBY CERTIFIED THAT:
12

13        I, the undersigned, am a citizen of the United States and am at
     least eighteen years of age. My business address is 880 Front Street,
14   Room 6293, San Diego, California 92101-8893. I am not a party to the
     above-entitled action.    I have caused service of the Government’s
15   Motions in Response & Opposition of Defendant’s Motions for Discovery
     and Leave to File Further Motions all parties by electronically filing
16   the foregoing with the Clerk of the District Court using its ECF System,
17   which electronically notifies them:

18

19

20      I hereby certify that I have caused to be mailed the foregoing, by
   the United States Postal Service, to the following non ECF participants
21 on this case: n/a

22 the last known address, at which place there is delivery service of
   mail from the United States Postal Service.
23

24 I declare under penalty of perjury that the foregoing is true and
   correct. Executed on November 16, 2018.
25
                                     /s/ Orlando Gutierrez
26                                   Orlando B. Gutierrez
                                     Email: Orlando.Gutierrez@usdoj.gov
27                                   Attorneys for Plaintiff
                                     United States of America
28
